DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 
2. 	Claims 11-17 are pending in the application. 

Claim Analysis
3.	Summary of Claim 11:
A method of reducing malodor, comprising treating a malodor source with a compound of formula (I) in an amount sufficient to inhibit the growth of at least one bacteria selected from the group consisting of S. aureus, S. haemolyticus, M. morganii, and S. agalactiae, 

    PNG
    media_image1.png
    121
    290
    media_image1.png
    Greyscale


wherein one R group is a hydrogen atom and the other is a hydrogen atom or a C1-3 alkyl group; and each carbon-carbon double bond of said compound, independently from each other, can be in a configuration Z or E or a mixture thereof, and

wherein the amount of the compound of formula (I) does not effect a statistically significant increase in an average overall odor intensity of the malodor.

 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 11 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fankhauser (WO 2012/175437 A1).
Regarding claims 11 and 15 – 17, Fankhauser teaches cyclododecadienone derivatives as perfuming ingredients, wherein the cyclododecadienone has the formula:


    PNG
    media_image1.png
    121
    290
    media_image1.png
    Greyscale

Wherein one R group is a hydrogen atom and the other R group is a hydrogen atom or a C1-3 alkyl group (claim 1) thereby reading on the claimed compound of formula (I). Fankhauser further teaches the compound as used in consumer products such as anti-perspirant and deodorants (claim 10). The instant application specification states that malodors include odors produced by the body such as armpit odor (page 5 line 33). As such, the use of the claimed compound in the deodorant and anti-
Fankhauser is silent regarding the amount sufficient to inhibit the growth of at least one bacteria S. aureus, S. haemolyticus, M. morganii, and S. agalactiae and is further silent on the compound not effecting a statistically significant increase in an average overall odor intensity of the malodor.
The instant application states that the bacteria associated with body odor is S. haemolyticus (page 22, Table 3) and further states that the concentrations of the compound that is effective in treating this bacteria is 345 ppm (which corresponds to 0.0345%). As such, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Fankhauser (0.001% to 20% by weight) overlap the instantly claimed proportions (the amount sufficient to inhibit the growth for instant claim 1 and from 300 to 3500 ppm for instant claim 17) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference (MPEP 2144.05). 
Regarding claim 12, Fankauser teaches both R’s are hydrogen atoms (Table 1, first compound).
Regarding claim 13, Fankauser teaches the compound of formula (I) is (E,E)-4,8-cyclododecadiene-1-one, (Z,E)-4,8-cyclododecadiene-1-one, (E,Z)-4,8-cyclododecadiene-1-one , (4E,8E)-12-methylcyclododeca-4,8-dienone, (4Z,8E)-12-methylcyclododeca-4,8-dienone, 2-methylcyclododeca-4,8-dienone, and mixtures thereof (claim 4).
.

Response to Arguments
6.	 Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.  
Regarding the rejections over Frankauser et al., Applicant states that Frankauser does not anticipate the use of the compounds as MOC ingredients. Applicant further states the activity of MOC ingredients is distinct from a standard perfumery use and that it was surprisingly discovered that the compounds of the present claims can be used as MOC ingredients. Applicant further states that the perfume composition of Frankhauser superimposes its pleasant odor over a malodor.
In response, attention is drawn to the rejection above, wherein Frankhauser et al. teach anti-perspirant and deodorants (claim 10). It is acknowledged that Frankhauser is silent on the compound not effecting a statistically significant increase in an average overall odor intensity of the malodor as required by the instant claim. However, the compound not effecting a statistically significant increase in an average overall odor intensity of the malodor is a function of the components and the amounts of these components in the composition. Frankhauser teach the same composition comprising the compounds of formula (I) with ranges that overlap with the amounts as required by the instant claims as set forth in the rejection above. Therefore, the ability to not effect a statistically significant increase in an average overall odor intensity of the malodor in the composition of Frankauser is expected to be the same effect as required by the instant claims. Case law has held that claiming of a new use, new 
For these reasons, Applicant's arguments are not persuasive. 

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763